Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the claims filed 06/13/22 and the interview held 07/21/22, Claims 1-2, 4-6, 9-19 & 21-24 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Marcus on 07/21/22.
Based on the claims filed 06/13/22 and the interview held 07/21/22, the application has been amended as follows: 
Claim 1 has been amended as follows:
Claim 1 (currently amended): A fixation implant, comprising:
a shank having a length from a proximal end to a distal end;
a head that is integral with the shank at its proximal end and has a tool recess configured for engagement with a driving instrument;
a tapered, self-tapping tip that is integral with the shank at its distal end; [[and]]
a cannula formed entirely through the fixation implant from and including the head through the shank and to and including the tip;
a non-porous first threading formed from metal and ; and
a non-porous second threading formed from metal and extending along an external surface of the head,
wherein at least a portion of the shank, or at least a portion of the shank and one or more of the tip [[and]]or the head, comprises an open network body comprising a scaffold of open and interconnected pores mimicking a trabecular bone structure, [[and]]
wherein the head, inclusive of the second threading, has a maximum outer diameter which is not larger than a maximum outer diameter of the shank, inclusive of the first threading,
wherein the maximum outer diameter of the shank, inclusive of the first threading, is consistent along the length of the shank from the proximal end to the distal end, and
wherein the first threading is integral with a surface of the open network body.

Claim 2 has been amended as follows:
Claim 2 (currently amended): The fixation implant of claim 1, 

Cancel Claim 3. 

Claim 4 has been amended as follows:
Claim 4 (currently amended): The fixation implant of claim 1, wherein the open network body is exposed in gaps between the first ing.

Cancel Claim 7.
Cancel Claim 8.

Claim 10 has been amended as follows:
Claim 10 (currently amended): A fixation implant, comprising:
a shank having a length from a proximal end to a distal end;
a head that is integral with the shank at its proximal end and has a tool recess configured for engagement with a driving instrument;
a tapered self-tapping tip that is integral with the shank at its distal end; [[and]]
a non-porous first threading formed from metal and ;
a non-porous second threading formed from metal and extending along an external surface of the head,
wherein at least a portion of the shank comprises an open network body comprising a scaffold of open and interconnected pores mimicking a trabecular bone structure,
wherein the head, inclusive of the second threading, has a maximum outer diameter which is not larger than a maximum outer diameter of the shank, inclusive of the first threading, [[and]]
wherein the maximum outer diameter of the shank, inclusive of the first threading, is consistent along the length of the shank from the proximal end to the distal end,
wherein the first threading is integral with a surface of the open network body, and
wherein the tip and the head are non-porous and formed from a solid material.
Claim 12 has been amended as follows:
Claim 12 (currently amended): The fixation implant of claim 11, wherein the shank is free of additional fenestrations other than the scaffold of open and interconnected pores mimicking the trabecular bone structure, and the first threading is adjacent to the second threading such that the fixation implant ly threaded from the head to the tip
Claim 13 has been amended as follows:
Claim 13 (currently amended): The fixation implant of claim 10, wherein the first threading  external surface of the shank.

Claim 17 has been amended as follows:
Claim 17 (currently amended): The fixation implant of claim 16, wherein the first threading is adjacent to the second threading such that the fixation implant ly threaded from the head to the tip,  wherein the fixation implant further comprises a cannula formed through at least a portion of the shank.

Claim 19 has been amended as follows:
Claim 19 (currently amended): The fixation implant of claim 18, wherein the shank is free of additional fenestrations other than the scaffold of open and interconnected pores mimicking the trabecular bone structure, the first threading is adjacent to the second threading such that the fixation implant ly threaded from the head to the tip, 

Cancel Claim 20. 

Add New Claim 21 as follows:
Claim 21 (new): The fixation implant of claim 1, wherein the maximum outer diameter of the head, inclusive of the second threading, is smaller than the maximum outer diameter of the shank, inclusive of the first threading.

Add New Claim 22 as follows:
Claim 22 (new): The fixation implant of claim 1, wherein the external surface of the shank, not including the first threading, has an outer diameter consistent along the length of the shank from the proximal end to the distal end.
Add New Claim 23 as follows:
Claim 23 (new): The fixation implant of claim 1, wherein at least a portion of the shank and at least a portion of the tip comprise the open network body comprising the scaffold of open and interconnected pores mimicking the trabecular bone structure.

Add New Claim 24 as follows:
Claim 24 (new): The fixation implant of claim 1, wherein at least a portion of the shank, at least a portion of the tip, and at least a portion of the head comprise the open network body comprising the scaffold of open and interconnected pores mimicking the trabecular bone structure.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a fixation implant, comprising: a shank having a length from a proximal end to a distal end; a head that is integral with the shank at its proximal end and has a tool recess configured for engagement with a driving instrument; a tapered, self-tapping tip that is integral with the shank at its distal end; a cannula formed entirely through the fixation implant from and including the head through the shank and to and including the tip; a non-porous first threading formed from metal and extending along an external surface of the shank; and a non-porous second threading formed from metal and extending along an external surface of the head, wherein at least a portion of the shank, or at least a portion of the shank and one or more of the tip or the head, comprises an open network body comprising a scaffold of open and interconnected pores mimicking a trabecular bone structure, wherein the head, inclusive of the second threading, has a maximum outer diameter which is not larger than a maximum outer diameter of the shank, inclusive of the first threading, wherein the maximum outer diameter of the shank, inclusive of the first threading, is consistent along the length of the shank from the proximal end to the distal end, and wherein the non-porous metal first threading formed along the shank is integral with a surface of the open network body, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Martineau et al. (US PG Pub No. 2014/0039565).
Martineau et al. discloses a porous bone screw, comprising a shank, a head integral with a proximal end of the shank, and a tip integral with a distal end of the shank, threading extending along the entire length of the external surface of the bone screw, and a cannula extending centrally through the entire length of the bone screw, wherein at least a central portion of the shank comprises a scaffold of pores while the tip and the head remain solid, but Martineau fails to disclose that the head, inclusive of the second threading, has a maximum outer diameter which is not larger than a maximum outer diameter of the shank, inclusive of the first threading, wherein the maximum outer diameter of the shank, inclusive of the first threading, is consistent along the length of the shank from the proximal end to the distal end, and wherein the non-porous metal first threading formed along the shank is integral with a surface of the open network body. Furthermore, there is no reasonable motivation to modify Martineau as claimed without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775